          Case 2:19-cv-00247-JAM-DB Document 57 Filed 10/22/19 Page 1 of 5


     THOMAS BEDNAR
 1   DEAN M. CONWAY
     SARRA CHO
 2   CHRISTOPHER NEE
     Email: conwayd@sec.gov
 3
 4   Attorneys for Plaintiff
     Securities and Exchange Commission
 5   100 F Street NE
     Washington, DC 20549
 6   Telephone: (202) 551-4412
     Facsimile: (202) 772-9245
 7
 8                                UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10
11
12    SECURITIES AND EXCHANGE                    Case No. 2:19-cv-2140-MCE-AC
      COMMISSION,
13                                               NOTICE OF RELATED CASES
                       Plaintiff,                [E.D. LOCAL RULE 123]
14
15             vs.

16    JOSEPH BAYLISS and RONALD
      ROACH,
17
                       Defendants.
18
19
20   UNITED STATES OF AMERICA,                   2:19-CV-00247-JAM-DB
21                   Plaintiff,
22        v.
23   REAL PROPERTY LOCATED AT 725
     MAIN STREET, MARTINEZ,
24   CALIFORNIA, CONTRA COSTA
     COUNTY, APN: 373-192-007-4,
25   INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO, et
26   al.,
27
                     Defendants.
28
      NOTICE OF RELATED CASES                    1
          Case 2:19-cv-00247-JAM-DB Document 57 Filed 10/22/19 Page 2 of 5


     __________________________________
 1   _____
 2   UNITED STATES OF AMERICA,
 3             Plaintiff,
                                             2:19-CV-00485-JAM-DB
 4        v.
 5   APPROXIMATELY $6,567,897.50
     SEIZED FROM CTBC BANK,
 6   ACCOUNT NUMBER 3800191916, et
     al.,
 7
 8               Defendants.
 9
10
11
     UNITED STATES OF AMERICA,
12
               Plaintiff,
13
          v.                                 2:19-CV-00636-JAM-DB
14
     5383 STONEHURST DRIVE,
15   MARTINEZ, CALIFORNIA, CONTRA
     COSTA COUNTY, APN: 367-230-018-7,
16   INCLUDING ALL APPURTENANCES
     AND IMPROVEMENTS THERETO, et
17   al.,
18             Defendants.
19   __________________________________
20   _____

21   UNITED STATES OF AMERICA,
                                             2:19-CR-182-JAM
22             Plaintiff,

23        v.

24   RONALD J. ROACH, and
     JOSEPH W. BAYLISS,
25             Defendants.
26
27
          TO THIS HONORABLE COURT AND ALL PARTIES AND THEIR
28
      NOTICE OF RELATED CASES                2
           Case 2:19-cv-00247-JAM-DB Document 57 Filed 10/22/19 Page 3 of 5



 1   ATTORNEYS OF RECORD,
 2         Plaintiff Securities and Exchange Commission hereby provides notice that the
 3   above-captioned matters may be related cases within the meaning of Local Rule 123.
 4   The SEC is plaintiff in the civil action Securities and Exchange Commission v.
 5   Bayliss, et al., Case No. 2:19-CV-2140-MCE-AC. This civil action for enforcement
 6   of the federal securities laws involves the same defendants and the same events and
 7   transactions as the criminal matter United States v. Ronald J. Roach and Joseph W.
 8   Bayliss, Case No. 2:19-CR-182-JAM. The scheme that is described in the SEC’s
 9   Complaint is the subject of three civil forfeiture actions: United States v. 725 Main
10   Street, Martinez, California, et al., Case 2:19-CV-00247-JAM-DB; United States v.
11   Approximately $6,567,897.50 Seized From CTBC Bank, Account Number 380019196,
12   et al., Case No. 2:19-CV-00485-JAM-DB; and United States v. 5383 Stonehurst
13   Drive, Martinez, California, et al., Case No. 2:19-CV-00636-JAM-DB, which relate
14   to alleged proceeds of the scheme. Reassignment to the same district judge may
15   avoid duplication of labor by the Court.
16         In United States v. 725 Main Street, Martinez, California, et al., Case
17   2:19−CV−00247-JAM-DB, the United States filed a civil forfeiture complaint against
18   real properties that were allegedly purchased using fraud and money laundering
19   proceeds from the same scheme that is the subject of the SEC’s case.
20         In United States v. Approximately $6,567,897.50 Seized From CTBC Bank,
21   Account Number 3800191916, et al., Case No. 2:19-CV-00485-JAM-DB, the United
22   States filed a civil forfeiture complaint against bank accounts and other property that
23   is associated with, or represents, alleged proceeds from the same scheme that is the
24   subject of the SEC’s case.
25         In United States v. 5383 Stonehurst Drive, Martinez, California, et al., Case
26   No. 2:19-CV-00636-JAM-DB, the United States filed a civil forfeiture complaint
27   against real properties that were allegedly purchased using proceeds associated with
28   the same scheme that is the subject of the SEC’s case.
      NOTICE OF RELATED CASES                      3
           Case 2:19-cv-00247-JAM-DB Document 57 Filed 10/22/19 Page 4 of 5



 1         In United States v. Ronald J. Roach and Joseph W. Bayliss, Case No. 2:19-CR-
 2   182-JAM, Defendants Ronald Roach and Joseph Bayliss were charged by
 3   Information with conspiracy to commit the underlying wire fraud that led to the
 4   acquisition of the real estate and personal assets named as defendants in Case Nos.
 5   2:19−CV−00247-JAM-DB, 2:19-cv-00485-JAM-DB, 2:19-cv-00636-JAM-DB.
 6   Defendant Roach was also charged with criminal securities violations related to that
 7   same scheme. On October 22, 2019, both defendants entered guilty pleas in the
 8   criminal case, and a sentencing date of January 28, 2020 has been set.
 9         In the SEC action, the Complaint involves the same scheme and charges
10   Defendants Bayliss and Roach with violation of the antifraud provisions of the
11   federal securities laws. The parties have agreed to settlements and the SEC has filed
12   proposed judgments that would effectuate those settlements. Pursuant to the terms of
13   the proposed judgments, if adopted by the Court, the Court shall determine the
14   amounts of any disgorgement, prejudgment interest thereon, and/or civil penalties
15   upon later motion of the SEC, if any.
16           Owing to these similarities, these cases tend to fit within the definition of
17   related cases provided by Local Rule 123. Under that definition, actions are related
18   when “(1) both actions involve the same parties and are based on the same or a
19   similar claim; (2) both actions involve the same property, transaction, or event; (3)
20   both actions involve similar questions of fact and the same question of law and their
21   assignment to the same Judge or Magistrate Judge is likely to effect a substantial
22   savings of judicial effort, either because the same result should follow in both actions
23   or otherwise; or (4) for any other reasons, it would entail substantial duplication of
24   labor if the actions were heard by different Judges or Magistrate Judges.” E.D. Cal.
25   L.R. 123(a). The Information in United States v. Ronald J. Roach and Joseph W.
26   Bayliss charges an expansive fraud against investors substantially similar to that set
27   forth in the Complaint in Securities and Exchange Commission v. Bayliss, et al., and
28   both cases are factually related to each forfeiture case, Case Nos. 2:19−CV−00247-
       NOTICE OF RELATED CASES                      4
           Case 2:19-cv-00247-JAM-DB Document 57 Filed 10/22/19 Page 5 of 5



 1   JAM-DB, 2:19-CV-00485-JAM-DB, 2:19-CV-00636-JAM-DB, and therefore the
 2   civil and criminal matters involve the same parties, transactions, and events, and
 3   common questions of law and fact. Accordingly, pursuant to Local Rule 123, it is
 4   possible, if not likely, that these matters are related within the meaning of the rule.
 5         Assignment of these cases to the same judge may be likely to effect a savings
 6   of judicial effort and other economies by having one judge consider the substantially
 7   similar record and applicable law that will be relevant to sentencing in the criminal
 8   matter, the imposition of any remedies in this civil matter, and any other matter that
 9   may arise in these cases. Accordingly, the undersigned counsel is obligated under
10   Local Rule 123 to file this notice in each of the above-referenced actions.
11                                                  Respectfully submitted,
12
13
       Dated: October 22, 2019
14
                                                     /s/ Tom Bednar
15                                                   Thomas Bednar
16                                                   Dean M. Conway
                                                     Sarra Cho
17                                                   Christopher Nee
18                                                   Attorneys for Plaintiff
                                                     Securities and Exchange Commission
19
20
21
22
23
24
25
26
27
28
       NOTICE OF RELATED CASES                      5
